cited sec. 68 of the charter of San Francisco (Statutes 1856, p. 163.) The section provides that “ every ordinance or resolution, etc., providing for * * * the expenditure of public moneys (except for sums less than five hundred dollars) * * * shall, after its introduction in the Board, be published with the ayes and nays in some city daily newspaper at least five successive weeks before final action by the Board upon the same.” Next, it must be presented to the President of the Board for his approval and signature. If he do not approve and sign, he shall return it in ten days to the Board, with his objections in writing.
The Board shall then enter the objections in the journals, and publish them in some city newspaper.
After this, by a vote of two-thirds of all the members in favor of the rejected ordinance, etc., the same becomes valid, notwithstanding the objections of the President.
M. G. Gobi, for the Respondent.
By the Court :
The Court below stated in its conclusions of law “ that the said plaintiffs are entitled to have their said claim allowed by said defendant for the said sum,” etc. The proceeding is mandamus, and we think the conclusion reached by the Court correct in point of law. But the Clerk, it seems, instead of entering the appropriate judgment, entered a personal judgment against the appellant for the sum found due the plaintiff. The judgment is, therefore, reversed and the case remanded, with directions to enter the appropriate judgment awarding the writ. Remittitur forthwith.